Exhibit 10.1

NATURAL GAS ASSET MANAGEMENT AGREEMENT

BETWEEN

ROANOKE GAS COMPANY

AND

SEQUENT ENERGY MANAGEMENT, L.P.



--------------------------------------------------------------------------------

NATURAL GAS ASSET MANAGEMENT AGREEMENT

PREAMBLE

This Natural Gas Asset Management Agreement (the “Agreement”) is made and
entered into effective as of November 1, 2013, (the “Effective Date”) by and
between Roanoke Gas Company (“Counterparty”), a Virginia corporation, and
Sequent Energy Management, L.P. (“Manager”), a Georgia limited partnership.
Counterparty and Manager are sometimes hereinafter referred to collectively as
the “Parties” and singularly as a “Party”.

WHEREAS, Counterparty has certain Firm natural gas transportation and storage
rights and gas supply inventories and utilizes such transportation, storage
rights and gas supply inventories (hereafter referred to collectively as the
“Asset Portfolio”) to provide a secure and reliable source of natural gas supply
available for delivery to Counterparty;

WHEREAS, Counterparty desires to optimize the use of such Asset Portfolio;

WHEREAS, Counterparty has chosen Manager to assist Counterparty in optimizing
the use of such Asset Portfolio, and

WHEREAS, in order to accomplish the results described above, Manager is prepared
to provide to Counterparty services substantially the same as those embedded in
such Asset Portfolio;

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained in this Agreement, Counterparty and Manager agree as follows:

ARTICLE I

DEFINITIONS

1.01 Defined Terms

The terms set forth below shall have the meaning ascribed to them below. Other
terms are also defined elsewhere in this Agreement, and shall have the meanings
ascribed to them therein.

“Agreement” shall mean this document and all attachments and exhibits hereto, as
each of the same may be amended from time to time.

“Asset Manager” or “Manager” shall mean Sequent Energy Management, L.P.

“Bankruptcy Default” shall mean, with respect to either Party, such Party (or
its Guarantor, if applicable) (i) makes an assignment or any general arrangement
for the benefit of creditors; (ii) files a petition or otherwise commences,
authorizes, or acquiesces in the commencement of a bankruptcy proceeding against
it; (iii) otherwise becomes bankrupt or insolvent (however evidenced); or
(iv) becomes unable to pay its debts as they fall due.

“Baseload Gas” shall mean a Firm, fixed volume of Gas which Counterparty commits
to purchase each Day of a given Month, and which Manager commits to deliver and
sell at a price calculated according to the methodology set forth in Article IV
and as shown in Exhibit G.



--------------------------------------------------------------------------------

“Best Efforts” shall mean a Party’s commercially reasonable, diligent efforts.

“British Thermal Unit (Btu)” shall mean the amount of heat required to raise the
temperature of one (1) pound of pure water one (1) degree Fahrenheit at sixty
(60) degrees Fahrenheit measured on a dry basis at fourteen and seventy-three
hundredths (14.73) pounds per square inch absolute (psia). For reporting
purposes, Btu conversion factors of not less than three (3) decimal places shall
be used.

“Business Day” shall mean a calendar day on which both Parties are open for
business.

“Capacity Release” shall mean those contract rights released to Manager, as
specifically set forth in Section 2.01 of this Agreement, and for which Manager
is designated agent, as provided in Section 3.01.

“Central Clock Time” and “CCT” shall mean Central Daylight Time when daylight
savings time is in effect and Central Standard Time when daylight savings time
is not in effect.

“Counterparty City Gate” or “City Gate” shall mean any interconnection between
the facilities of a Transporter and the facilities of Counterparty.

“Counterparty Storage Account” shall mean the account created by Manager,
pursuant to Section 4.02, to record the initial Gas inventory assigned by agency
agreement to Manager by Counterparty and all subsequent SVIVS and SVWVS.

“Counterparty Storage Volume” shall mean the total storage volume contractual
rights of the Counterparty under the Storage Agreements.

“Day” or “Gas Day” shall mean a period of twenty-four (24) consecutive hours
beginning and ending at nine o’clock (9:00) a.m. CCT, or such other time as may
be specified in the applicable Transporter’s Tariff.

“Delivery Point(s)” shall mean any point or points on a Transporter’s pipeline
system at which Counterparty has the right to receive Gas at the Citygates or at
a Storage Facility, such point or points to be designated by Counterparty from
time to time pursuant to the nomination process.

“DTH means dekatherm, which is equivalent to an MMBtu.

“Effective Date” shall mean the Day on which this Agreement becomes effective,
as set forth in the Preamble of this Agreement.

“FERC” shall mean the Federal Energy Regulatory Commission or any successor
regulatory agency or body which has authority to regulate the rates and/or the
services of the Parties.

“Firm” means that either Party may only interrupt its performance to the extent
caused by an applicable Force Majeure event or the non-performance of the other
Party.



--------------------------------------------------------------------------------

“Force Majeure”, as employed within this Agreement, shall mean acts of God,
including epidemics, landslides, lightning, earthquakes, hurricanes, storms,
fires, floods, washouts and other similar unusual and severe natural calamities;
acts of the public enemy, wars, blockades, insurrections, riots, civil
disturbances, arrests and any laws, orders, rules, regulations, acts, restraints
of any government or governmental body or authority, civil or military, which
have the effect of prohibiting or substantially impairing performance of a
Party’s obligations hereunder; strikes, lockouts, or other labor disturbances;
explosions, breakage or accidents to wells, machinery or lines of pipe; the
necessity for making non-routine repairs or alterations to machinery or lines of
pipe, freezing of lines of pipe; inability to obtain materials, supplies,
permits, or labor to perform or comply with any obligation or condition of this
Agreement; the unavailability, interruption or curtailment of services provided
by a Service Provider under any of the contract rights released to Manager
pursuant to this Agreement or under any other contract for Firm transportation
or storage service engaged by Manager for delivery of Gas to Counterparty. Force
Majeure shall not include the unavailability of capacity under any released
contract to the extent the unavailability is the result of Manager utilizing the
capacity to deliver Gas to a third party, the inability to inject or to withdraw
Gas to the extent such inability is the result of the actual storage inventory
under such Storage Agreements being inadequate for such purposes as a result of
acts or omissions by Manager, or any other cause, whether of the kind herein
enumerated or otherwise, not within the control of the Party claiming suspension
and which by the exercise of due diligence such Party is unable to prevent or
overcome. Force Majeure shall also not include: (1) failure or loss of
Counterparty’s market(s), (2) the inability of Manager to perform its
obligations at a profit, (3) any unanticipated increases in Manager’s cost of
Gas, or (4) the loss of any particular source of supply, unless caused by an
event of Force Majeure affecting a geographic region.

“Gas” or “Natural Gas” shall mean any mixture of hydrocarbons or of hydrocarbons
and non-combustible gases, in a gaseous state, consisting essentially of
methane, which is of pipeline quality.

“Initial Storage Inventory” shall mean and have the definition as provided in
Section 4.02(d).

“Intra-Day Gas” shall mean that volume of Gas which Counterparty may request for
delivery during any particular Gas delivery Day after 8:00 a.m. CCT on the last
Business Day prior to the Day(s) of Gas flow. If the Parties agree to a quantity
of Intra-Day Gas, the obligations of the Parties shall be Firm. The price for
Intra-Day Gas shall be a negotiated price based on then-current market prices.

“MMBtu” shall mean one million (1,000,000) British Thermal Units.

“Month” shall mean a period beginning at nine o’clock (9:00) a.m. CCT, on the
first Day of a calendar month and shall end at the aforesaid time on the first
Day of the next succeeding calendar month, or such other period as may be agreed
to by the Parties.

“Physical Storage Balance” shall mean the actual DTH balance of the aggregated
pipeline Storage Agreements.



--------------------------------------------------------------------------------

“Service Provider(s)” shall mean either a Storage Provider or a Transporter, or
both, individually or collectively, as the context requires.

“Storage Agreements” shall mean those agreements for storage services as listed
in Exhibit A.

“Storage Virtual Injection Volumes” or “SVIVS” shall mean volumes of Baseload
Gas which Manager is deemed to inject into Counterparty’s Storage Accounts.
SVIVS are reported volumes of Gas owed by Manager to Counterparty as set forth
in Section 4.02(d) of this Agreement.

“Storage Virtual Withdrawal Volumes” or “SVWVS” shall mean volumes of Baseload
Gas to be delivered to and received by Counterparty on a Firm basis and deemed
withdrawn from the reported volumes of Gas held in Counterparty Storage Accounts
pursuant to Section 4.02 (c).

“Storage Facilities” shall mean, collectively, the storage facilities covered by
the Storage Agreements.

“Storage Provider” means any provider of storage services, including, but not
limited to, a provider of storage services under the Storage Agreements.

“Storage Reserve” shall be the logical (contractual) position in the
Counterparty Storage Account on April 1 of each year.

“Summer Refill Quantity” shall have the meaning set forth in Section 4.02(d).

“Swing Gas” shall mean a quantity of Gas (either positive or negative) which
Counterparty may nominate for delivery no later than 8:00 a.m. CCT on the last
Business Day prior to the day(s) of Gas flow. Upon a proper nomination, the
Parties’ obligations to deliver and receive Swing Gas shall be Firm, and Manager
shall commit to deliver and receive Swing Gas at a price using the methodology
set forth in Article IV and as shown in Exhibit G.

“Tariff” shall mean the applicable FERC approved tariff of any Service Provider
or the applicable Public Service Commission approved tariff of Counterparty.

“Term” shall have the meaning set forth in Section 9.01.

“Transporter” shall mean any pipeline transporter of Natural Gas.

“Utilization Fee” means the payment from Manager to Counterparty pursuant to
Section 7.03.

“Unit of Measurement” means one million (1,000,000) British Thermal Units
(MMBtus) on a dry basis.

“Weighted Average Storage Variable Costs” shall mean those costs identified on
Exhibit H as variable cost components of storage injections and withdrawals.



--------------------------------------------------------------------------------

“Weighted Average Transportation Variable Costs” shall mean the weighted average
of all applicable variable pipeline transportation charges and surcharges,
including fuel, for each transportation contract released to Manager, assuming
full utilization of those assets. An example is set forth on Exhibit F.

“Year” shall mean a period of three hundred sixty-five (365) consecutive
calendar days provided, however, that any such year that contains a date of
February 29th shall consist of three hundred sixty-six (366) consecutive
calendar days.

ARTICLE II

RELEASE OF CONTRACTUAL CAPACITY

2.01 Capacity Release

It is the Parties’ intent that this Agreement qualifies as an “asset management
arrangement” as defined in the Federal Energy Regulatory Commission’s (“FERC”)
Order No. 712 and its regulations, as amended, set out in 18 CFR §284.8 (“Order
No. 712”). Counterparty shall release to Manager the portion of Counterparty’s
right, title and interest in and to those contracts and agreements for Firm
transportation and storage transportation capacity listed in Exhibit A and
identified as “Transportation Released to Asset Manager,” and any and all
amendments or modifications thereto. Such releases will be in the form of
non-biddable, pre-arranged releases and will be made in a manner consistent with
(a) FERC’s capacity release regulations, and (b) applicable Tariffs.
Counterparty’s LNG facility at Daleville, VA shall be used solely by
Counterparty and is not included in the Asset Portfolio under this Agreement to
be managed by Manager. The releases are on more than one pipeline and are
intended to represent, in so far as operationally feasible, all of
Counterparty’s transportation and storage transportation assets. Counterparty
shall not terminate or materially modify or amend any contract or agreement
without prior consultation with Manager. The Parties shall negotiate appropriate
and comparable adjustments if the Manager’s ability to render service is reduced
and, if unable to reach agreement, the appropriate adjustments shall be
submitted to arbitration pursuant to Article XVI.

2.02 Term of Capacity Release

The Capacity Release shall be accomplished in a manner that shall provide
Manager with the appropriate capacity for a term of forty-one (41) months. The
Capacity Releases described in this Article II will be posted by Counterparty as
zero demand rate releases or, if the Transporter’s electronic bulletin board
will not accept a zero value, then the smallest value that will be accepted. The
releases may be revoked pursuant to Article IX if there is a material breach or
early termination of this Agreement. Upon revocation, Counterparty reassumes all
rights and obligations that had been released to Manager.



--------------------------------------------------------------------------------

2.03 Responsibility for Payment of Charges

 

(a) During the term of the Capacity Release, Counterparty shall retain
responsibility for one hundred percent (100%) of the aggregate total of the
reservation charges, reservation surcharges and other fixed charges (including,
but not limited to Gas Research Institute (GRI) surcharges, if any),
attributable to the Asset Portfolio. All amounts so paid by Counterparty during
the term of the Capacity Release shall be paid in accordance with the various
applicable payment terms and provisions of the contracts released and applicable
Tariffs. To the extent that any such fixed charges are invoiced to and paid by
Manager, Counterparty shall promptly reimburse Manager for such amounts.

 

(b) During the term of the Capacity Release, Manager shall pay to each
Transporter, as applicable, all variable costs, including, without limitation,
commodity charges, gathering and offshore charges, fuel adjustments, overrun
charges, and any other applicable variable charges and penalties attributable to
the Asset Portfolio. All amounts so paid by Manager during the term of the
Capacity Release shall be paid in accordance with the various applicable payment
terms and provisions of the contracts released and applicable Tariffs.

 

(c) With respect to the Capacity Release assets, Manager shall pay directly to
Counterparty all pipeline refunds or credits received by Manager, if any,
(1) for periods prior to November 1, 2013, (2) for reservation charges and
surcharges through the term of this Agreement, and (3) refunds or credits for
commodity charges and surcharges which are related to shipments of Gas received
by Counterparty during the term of this Agreement.

ARTICLE III

STORAGE INVENTORY AGENCY DESIGNATION

3.01 Storage Inventory

Counterparty shall designate Manager as agent for its storage capacity and all
gas balances in storage as of October 31, 2013. The inventory of Gas in each
Storage Facility is listed in Exhibit C. Manager shall provide agency service
and provide for utilization of storage assets as set forth in paragraph 4.02.

3.02 Term of Agency Appointment

Manager is hereby appointed agent for the management of the Storage Agreements
for a term of forty-one (41) months. The agency appointment may be revoked
pursuant to Article IX if there is a material breach or early termination of
this Agreement. Upon revocation, Counterparty reassumes management of all rights
and obligations that relate to the Storage Agreements.

3.03 Responsibility for Payment of Charges

 

(a)

During the term of this Agreement, Counterparty shall pay to each Service
Provider, as applicable, all fixed amounts due and payable under the Storage
Agreements including, without limitation, reservation charges and surcharges.
All amounts so paid by



--------------------------------------------------------------------------------

  Counterparty during the term of this Agreement shall be paid in accordance
with various applicable payment terms and provisions of the Storage Agreements
and applicable Tariffs.

 

(b) During the term of the Capacity Release, Manager shall pay to each Service
Provider, as applicable, all variable costs, including, without limitation,
commodity charges, injection/withdrawal charges, fuel adjustments, overrun
charges, and any other applicable variable charges and penalties attributable to
the Storage Agreements. All amounts so paid by Manager during the term of the
Capacity Release shall be paid in accordance with the various applicable payment
terms and provisions of the contracts released and applicable Tariffs.

 

(c) With respect to the Storage Facilities, Manager shall pay directly to
Counterparty all pipeline refunds or credits received by Manager (1) for periods
prior to November 1, 2013, (2) for reservation charges and surcharges through
the term of this Agreement, and (3) refunds or credits for commodity charges and
surcharges which are related to shipments of Gas received by Counterparty during
the term of this Agreement.

ARTICLE IV

FIRM SALES SERVICES AND PRICING

4.01 Firm Sales Service

 

(a)

Manager shall provide Firm Gas sales service to Counterparty at the Counterparty
receipt points on the applicable Transporter up to the volume and reliability of
transportation capacity released to Manager, as provided in this Agreement.
Subject to this supply obligation and the constraints of the relevant Tariffs,
Manager shall have the right to manage the released assets in any manner it
chooses. Gas sold to Counterparty shall be priced at a single delivered price
for Baseload Gas, a single delivered price for Swing Gas, and a single delivered
price for Intra-Day Gas. The price for Baseload Gas shall be determined monthly;
the price for Swing Gas shall be determined daily, and the price for Intra-Day
Gas shall be determined at the applicable day and hour of an Intra-Day request.
The price for Baseload Gas shall be determined by adding (1) the Baseload Gas
Commodity Charge and (2) the Weighted Average Transportation Variable Costs and
Weighted Average Transportation Fuel Costs as shown on Exhibit G for the
Baseload Gas Price Calculation. The price for positive Swing Gas shall be
determined by adding the Swing Gas Commodity Charge and (2) the Weighted Average
Transportation Variable Costs and Weighted Average Transportation Fuel Costs as
shown on Exhibit G for the Swing Gas Price Calculation. If Swing Gas is negative
the credit price for Swing Gas shall be determined by adding (1) the Weighted
Average Transportation Variable Costs and the Weighted Average Transportation
Fuel Costs for Baseload Gas as shown on Exhibit G to (2) the Swing Gas Commodity
Charge, and (3) subtracting $0.03. For Baseload Gas, the Baseload Gas Commodity
Charge shall be the weighted average of the first-of-month indices for Base-load
Pricing as allocated on Exhibit B. For Swing Gas, the Swing Gas Commodity Charge
shall be the weighted average of the daily indices for Swing Pricing as
allocated on Exhibit B. An example of Baseload Gas and Swing Gas price
calculations are attached as Exhibit G. Any requirements for intra day shall be



--------------------------------------------------------------------------------

  priced at market determined at the applicable day and hour of an Intra-Day
request. If there is no single price published for one of the locations
specified in Exhibit B on a particular Day, then the Manager and Counterparty
shall promptly negotiate a price that most fairly represents then current market
conditions.

 

(b) With respect to Gas delivered off of Columbia Gas Transmission (“TCO”), to
the extent Counterparty fails to take nominated Gas or takes Gas in excess of
its nominated volume and such amounts are within the greater of (i) 7,000 MMBtu
of the nominated amount for the applicable Day of delivery or (ii) the
applicable Transporter storage ratchets (the “Daily Balancing Tolerance”), the
following shall apply:

Manager shall allow a daily variance of 7,000 dekatherms (DTH) +/- from
scheduled volumes off TCO, unless the variance is over the maximum daily
quantity (MDQ) or over the maximum daily injection quantity (MDIQ). For
quantities within this tolerance, Counterparty shall be subject to the following
“cash out” schedule:

 

Balancing Situation

within Daily

Balancing Tolerance

   Pricing

Undertakes by

Counterparty

  

Lesser of

GAS DAILY MIDPOINT Columbia Gas Appalachian (for the day of )

MINUS three cents (-$0.03)

Or

GAS DAILY MIDPOINT Columbia Gas Appalachian (for the day after)

MINUS three cents (-$0.03)

Overtakes by

Counterparty

  

Greater of

GAS DAILY MIDPOINT Columbia Gas Appalachian (for the day of )

PLUS three cents (+$0.03) plus variables and fuel to Citygate

Or

GAS DAILY MIDPOINT Columbia Gas Appalachian (for the day after)

PLUS three cents (+$0.03) plus variables and fuel to Citygate

For quantities in excess of the agreed to Daily Balancing Tolerance and still
within pipeline contracts and not on days of pipeline restrictions, Counterparty
shall be subject to the following “cash out” schedule:

 

Balancing Situation

outside Daily

Balancing Tolerance

   Pricing

Undertakes by

Counterparty

  

Lesser of

GAS DAILY ABSOLUTE LOW Columbia Gas Appalachian (for the day of )

MINUS three cents (-$0.03)

Or

GAS DAILY ABSOLUTE LOW Columbia Gas Appalachian (for the day after)

MINUS three cents (-$0.03)

Overtakes by

Counterparty

  

Greater of

GAS DAILY ABSOLUTE HIGH Columbia Gas Appalachian (for the day of )

PLUS three cents (+$0.03) plus variables and fuel to Citygate

Or

GAS DAILY ABSOLUTE HIGH Columbia Gas Appalachian (for the day after)

PLUS three cents (+$0.03) plus variables and fuel to Citygate



--------------------------------------------------------------------------------

Manager shall provide Counterparty with a report detailing the balancing
conducted pursuant to this Section by e-mail or facsimile upon request by the
Counterparty. Such report shall be substantially in the form of Exhibit J.

Any TCO balancing in excess of the daily tolerances listed in the sections above
will be a negotiated price between the Manager and Counterparty.

 

(c) Counterparty shall maintain control of the East Tennessee OBA and the
responsibility for daily and monthly balancing of the East Tennessee OBA
agreement. Any cash-out, variances and/or penalties at the East Tennessee OBA
shall be the responsibility of the Counterparty, unless attributable to the
Manager’s failure to adhere to the Operational Requirements set forth in
Exhibit D.

 

(d) The Parties understand that component rates and pipeline charges shall
change from time to time and that Exhibit F and Exhibit H are representative
only. In the event the projected daily forecast pursuant to Section 5.05 exceeds
the Firm capacity available under the Capacity Release, Counterparty and Manager
shall work together to review alternatives that may include additional Firm Gas
sales service to Counterparty. In the event that a Transporter determines that
Counterparty’s volume entitlements at particular points are different than those
shown in Exhibit A, Manager and Counterparty shall mutually agree on an
alternate pricing mechanism. The Parties may, upon mutual agreement, agree to
fix the Gas prices under this Agreement, subject to the terms of the Trigger
Price Addendum attached hereto as Exhibit L.

4.02 Utilization of Storage Assets

 

(a) Manager shall maintain two (2) accounts for each Storage Facility, one the
“Counterparty Storage Account” and the other the “Physical Storage Balance.” The
Counterparty Storage Account shall record the initial Gas inventory assigned by
agency agreement to Manager and all subsequent SVIVS and SVWVS as set forth in
subsections (c) and (d) hereof. Manager shall manage the withdrawal and
injections of Counterparty’s storage assets.

Storage injections (SVIVS) and withdrawals (SVWVS) are understood by the Parties
to be paper transactions that may differ from the actual physical volumes held
in storage at any point in time. Manager has the right, subject to
Counterparty’s right to receive SVWVS (which volumes may be supplied from other
sources) and limitations contained in the Tariffs, to actually inject, withdraw
and sell Gas from the Counterparty’s Storage Facilities as it sees fit;
provided, however, that Manager complies with the delivery requirements of the
Firm Sales Service provided in Section 4.01.

 

(b)

Counterparty shall retain physical ownership of all Gas in storage, and Manager
shall be named as agent on Counterparty’s storage contracts. Manager shall
manage



--------------------------------------------------------------------------------

  Counterparty’s total storage inventory as provided in this Section 4.02. Title
to Gas physically withdrawn from storage will transfer from Counterparty to
Manager upon such withdrawal at the interconnection of the Storage Facilities
and the Transporter, and Gas physically injected into storage will transfer from
Manager to Counterparty upon such injection at the interconnection of the
Transporter and the Storage Facilities. If the inventory level shown in Physical
Storage Balances falls below the amount necessary to fill Counterparty’s Storage
Account to the required level by the first of November without incurring
penalties pursuant to Tariff rules for over injection, (“Storage Shortfall”),
then Manager shall provide Counterparty with (1) adequate assurances of
sufficient primary Firm pipeline transportation capacity to the Counterparty
receipt points on the applicable Transporter equal to the Storage Shortfall, and
(2) subject to confidentiality restrictions, reasonable financial assurances, in
the form of an investment grade credit rating, parent guaranties, firm contracts
for the required volumes of Gas, or letters of credit (if Manager does not have
an investment grade credit rating) acceptable to Counterparty of its ability to
provide Gas supply equal to the Storage Shortfall. Physical Storage Balance
shall not fall to levels that would prohibit the Manager from meeting all
operational requirements of Counterparty or that would cause Counterparty to be
outside the tariff requirements of Service Providers. Notwithstanding the above,
the difference between Counterparty’s Storage Account and the Physical Storage
Balance shall not exceed twenty-five percent (25%), except without limit, the
Physical Storage Balance may exceed the Counterparty’s Storage Account. In the
event that the difference between Counterparty’s Storage Account and the
Physical Storage Balance does exceed twenty-five percent (25%), Manager shall
make necessary physical adjustments with thirty (30) days so as to get the
Physical Storage Balance back within twenty-five percent (25%). Also, at the
sole discretion of Counterparty, the Counterparty shall have the right to allow
the Manager to exceed or remain outside the tolerance level, if the Manager
satisfactorily demonstrates to Counterparty that such exception does not
prohibit the Manager from meeting all operational requirements of Counterparty.

 

(c) Storage Withdrawals

The Counterparty Storage Account shall be established and invoiced (on paper) at
a withdrawal level equal to eighty-five percent (85%) of the Counterparty
Storage Volume each winter. Monthly withdrawal percentages are identified in
Exhibit D1. The price for the SVWVS quantity of Baseload Gas delivered to
Counterparty each Month will equal the Weighted Average Storage Variable Costs
for withdrawals. The remaining inventory of ten percent (10%) will be reserved
and said levels will be in place (on paper) on April 1. This reserve, hereto
referred to as Storage Reserve, shall be a logical (contractual) position in the
Counterparty Storage Account. Manager shall manage all withdrawal levels within
the operating guidelines of the pipeline ratchet requirements.

During the Months of November through March, Manager shall invoice the
Counterparty a ratable daily amount of Baseload Gas over the respective month
according to the schedule in Exhibit D1, including appropriate storage
withdrawal charges as reflected in Exhibit H. For the initial withdrawal season,
the percentages in Exhibit D1 shall be proportionally adjusted to reflect a
physical storage volume differing from the Initial Storage Inventory.



--------------------------------------------------------------------------------

(d) Storage Injections

Counterparty Storage Account levels shall be at ninety-five (95%) by November 1
of each year, and is defined as “Initial Storage Inventory”.

The “Summer Refill Quantity” shall be defined as eighty-five percent (85.0%) of
the Initial Storage Inventory. Seventy-five percent (75.0%) of the Summer Refill
Quantity shall be billed to Counterparty on a ratable monthly basis (1/7) during
the period April 1 through October 31, herein referred to as Initial Storage
Refill. Twenty-five percent (25.0%) of the Summer Refill Quantity shall be
billed in any one, or number of, summer months but always remaining within the
monthly pipeline tariff requirements. Manager shall notify Counterparty within
three (3) business days of the following month of any additional storage
quantity to be billed (in excess of the Initial Storage Refill) in that
respective month to the Counterparty’s Storage Account. The prices for each
Month’s Gas shall be determined by the same method as for Baseload Gas, using
the prices set forth in the Inside F.E.R.C. Gas Market Report, plus applicable
Weighted Average Storage Variable Costs for injections.

 

(e) Counterparty will at all times hold title to and have the risk of loss for
all Gas physically held in the Storage Facilities, regardless of whether such
physical volume is greater than or less than the Counterparty Storage Account.
In the event of loss of physical Gas in the Storage Facilities for any reason
other than the fault of Manager, Counterparty will indemnify and hold Manager
harmless for the difference between the Physical Storage Balance and any lesser
Counterparty Storage Account, and Manager will indemnify and hold Counterparty
harmless for the difference between the Counterparty Storage Account and any
lesser Physical Storage Balance.

ARTICLE V

MANAGEMENT OF CAPACITY RELEASE AGREEMENTS AND EQUIVALENT

NATURE OF SERVICES

5.01 Compliance with Agreements

Manager and Counterparty shall comply with all terms and provisions of the
agreements comprising the Asset Portfolio and all pertinent statutes, rules,
orders, Tariffs and regulations with respect thereto. For purposes of this
Agreement, Manager’s rights under the Capacity Release shall include, without
limitation, the injection of Gas into the Storage Facilities, the withdrawal of
Gas from the Storage Facilities, the transportation of Gas to and from all
applicable receipt and delivery points subject to the Capacity Release, and any
other use which Manager sees fit, provided such use is allowable under the
applicable statutes, rules, Tariffs, orders and regulations.



--------------------------------------------------------------------------------

5.02 Indemnifications

Subject to Section 15.05 of this Agreement and except as provided in
Section 4.02(e), Manager shall indemnify Counterparty and hold Counterparty
harmless from all liability and expense on account of Manager’s use of rights
released under the Capacity Release, including, without limitation, any
violation or breach by Manager of the agreements released, applicable Tariffs or
pertinent statutes, rules, orders and regulations, to the extent that such
liability or expense is not the result of Counterparty negligence or willful
misconduct.

5.03 Management

Manager shall manage the transferred Counterparty Storage Volume and Capacity
Release in a prudent manner consistent with all applicable Tariffs and the
operational requirements detailed on Exhibit D.

5.04 Quality of Services

Manager shall provide Gas delivered to the Counterparty Delivery Points on the
applicable Transporters up to the volumes and reliability of deliveries that
Counterparty would have received had these agreements not been released to
Manager, subject to the terms of this Agreement and constraints of applicable
Transporter tariffs.

5.05 Nominations

Counterparty shall provide to Manager the daily usage forecasts for each
upcoming Day, Month and/or season, as applicable by 7:30 am CCT on the previous
Day, consistent with the applicable nomination deadlines. The nomination
deadline for Baseload Gas is set forth in Exhibit E, and the nomination
deadlines for Swing Gas and Intra-Day Gas are set forth in Exhibit E. Based on
the Counterparty forecasts, Manager shall prioritize, make and confirm all
supply contract and pipeline nominations required to effect the delivery of Gas
to the applicable Delivery Point(s). All nominations shall be made by verbal
agreement via telephonic means or by electronic mail. The Parties agree to the
following procedures in the event the Parties reach verbal agreement regarding
the nomination of Gas by Counterparty. Any oral agreement shall be binding
unless superseded by a written confirmation, which may be in the form of a
telephonic facsimile transmission (“Fax”). The telephones of the Parties may be
monitored by recording equipment. The Parties hereby consent to such recordings
and any such recordings shall serve as the best evidence of any oral agreement.
Upon request by either party, Counterparty and/or Manager shall send a written
confirmation to the other generally in the form of Exhibit K, by Fax or other
electronic transmission, reflecting the agreed-upon terms of the particular
transaction. The Parties shall resolve any discrepancies in such confirmations
as soon as reasonably possible, so they can agree in writing to a confirmation.



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

6.01 Representations and Warranties of Manager

As a material inducement to entering into this Agreement, Manager represents and
warrants to Counterparty as of the date of the execution and delivery of this
Agreement and throughout the Term hereof as follows:

 

  (a) There are no suits, proceedings, judgments, rulings or orders by or before
any court or any governmental authority to which Manager is a party that
materially adversely affect (1) its ability to perform its obligations under
this Agreement, or (2) the rights of Counterparty hereunder.

 

  (b) Manager is duly organized, validly existing and in good standing under the
laws of the State of Georgia, and it has the legal right, power and authority
and is qualified to conduct its business, and to execute and deliver this
Agreement and perform its obligations under the same, and all regulatory
authorizations have been obtained and/or maintained as necessary for it to
legally perform its obligations hereunder.

 

  (c) The making and performance by Manager of this Agreement is within its
powers, has been duly authorized by all necessary action on its part, and does
not and shall not violate any provisions of its incorporation or other
formation, as applicable, or any other of its governing documents, nor shall the
making or performance of this Agreement violate (1) any agreement or instrument
to which Manager is a party or is bound, (2) any material provisions of any
judgment, decree, or judicial order applicable to Manager, (3) any provision of
law or any rule, regulation, or administrative order presently in effect and
applicable to Manager or its governing documents. To the best of Manager’s
knowledge and belief, no consents of third parties, whether private, judicial or
public, are required under any agreement or instrument to which Manager is a
party or is bound; provided however, that if, after the execution hereof, any
such third party consents are deemed to be necessary in order to effectuate the
purposes and intent of this Agreement, then Manager shall use its best efforts
to promptly obtain such consents.

 

  (d) This Agreement when entered into constitutes a legal, valid and binding
act and obligation of Manager, enforceable against it in accordance with its
terms, subject to principles of equity and bankruptcy, insolvency,
reorganization and other laws affecting creditors’ rights generally.

 

  (e) There are no bankruptcies, insolvency, reorganization, receivership or
other arrangements or proceedings pending or being contemplated by Manager, or
to its knowledge, threatened against Manager.



--------------------------------------------------------------------------------

  (f) It is acting for its own account, has made its own independent decision to
enter into this Agreement (including any confirmation accepted in accordance
with Section 5.05) and as to whether this Agreement (including any confirmation
accepted in accordance with Section 5.05) is appropriate or proper for it based
upon its own judgment, is not relying upon the advice or recommendations of the
other Party in so doing, and is capable of assessing the merits of and
understanding, and understands and accepts, the terms, conditions and risks of
this Agreement (including any confirmation accepted in accordance with
Section 5.05).

 

  (g) It is a “forward contract merchant” within the meaning of the United
States Bankruptcy Code.

 

  (h) It has entered into this Agreement (including each confirmation accepted
in accordance with Section 5.05) in connection with the conduct of its business,
and it has the capacity or ability to make or take delivery of all Gas referred
to herein.

 

  (i) The material economic terms of this Agreement (and each confirmation
accepted in accordance with Section 5.05) have been subject to individual
negotiation by the Parties.

6.02 Representations and Warranties of Counterparty

As a material inducement to entering into this Agreement, Counterparty
represents and warrants to Manager as of the date of execution and delivery of
this Agreement and throughout the Term hereof as follows:

 

  (a) There are no suits, proceedings, judgments, rulings or orders by or before
any court or any governmental authority to which Counterparty is a party that
materially adversely affect (1) its ability to perform its obligations under
this Agreement, or (2) the rights of Manager hereunder.

 

  (b) Counterparty is duly organized, validly existing and in good standing
under the laws of the Commonwealth of Virginia, and it has the legal right,
power and authority and is qualified to conduct its business, and to execute and
deliver this Agreement and perform its obligations under the same, and all
regulatory authorizations have been obtained and/or maintained as necessary for
it to legally perform its obligations hereunder.

 

  (c)

The making and performance by Counterparty of this Agreement is within its
powers, has been duly authorized by all necessary action on its part, and does
not and shall not violate any provisions of its incorporation, bylaws or any
other of its governing documents, nor shall the making or performance of this
Agreement violate (1) any agreement or instrument to which Counterparty is a
party or is bound, (2) any material provisions of any judgment, decree or
judicial order, statute, rule or regulation applicable to Counterparty, (3) any
provision of law or any rule, regulation, or administrative order (including,
without limitation, any applicable state or federal Tariffs or service
certificates), presently in effect and



--------------------------------------------------------------------------------

  applicable to Counterparty or its governing documents. To the best of
Counterparty’s knowledge and belief, no consents of third parties, whether
private, judicial or public, are required under any agreement or instrument to
which Counterparty is a party or is bound; other than consents that may be
required from the Service Providers, which consents, to the extent required,
Counterparty shall pursue the obtaining of with reasonable diligence from the
appropriate parties; provided however, that if, after the execution hereof, any
other third party consents are deemed to be necessary in order to effectuate the
purposes and intent of this Agreement, then Counterparty shall use its best
efforts to promptly obtain such consents.

 

  (d) This Agreement when entered into constitutes a legal, valid and binding
act and obligation of Counterparty, enforceable against it in accordance with
its terms, subject to principles of equity and bankruptcy, insolvency,
reorganization and other laws affecting creditors’ rights generally.

 

  (e) There are no bankruptcies, insolvency, reorganization, receivership or
other arrangements or proceedings pending or being contemplated by Counterparty,
or to its knowledge, threatened against Counterparty.

 

  (f) Counterparty is the contract owner of the contracts listed in Exhibit A;
those contracts are in full force and effect, have the termination dated listed
in Exhibit A, and Counterparty is not aware of any claims assertable under those
contracts by any party to such agreements or otherwise that would materially and
adversely affect the performance of Counterparty’s obligations thereunder or
hereunder or Manager’s rights and obligations hereunder.

 

  (g) It is acting for its own account, has made its own independent decision to
enter into this Agreement (including any confirmation accepted in accordance
with Section 5.05) and as to whether this Agreement (including any confirmation
accepted in accordance with Section 5.05) is appropriate or proper for it based
upon its own judgment, is not relying upon the advice or recommendations of the
other Party in so doing, and is capable of assessing the merits of and
understanding, and understands and accepts, the terms, conditions and risks of
this Agreement (including any confirmation accepted in accordance with
Section 5.05).

 

  (h) It is a “forward contract merchant” within the meaning of the United
States Bankruptcy Code.

 

  (i) It has entered into this Agreement (including any confirmation accepted in
accordance with Section 5.05) in connection with the conduct of its business and
it has the capacity or ability to make or take delivery of all Gas referred to
herein.

 

  (j) The material economic terms of this Agreement (and each confirmation
accepted in accordance with Section 5.05) have been subject to individual
negotiation by the Parties.



--------------------------------------------------------------------------------

6.03 Commodity Trade Options

To the extent that any transaction entered into under this this Agreement may
constitute a “commodity option transaction” as such term is used in Part 32 of
the CFTC regulations, the Parties agree that such commodity option meets the
conditions contained in CFTC Regulation 32.3(a) (“Trade Option”) and:

 

(a) Each Party represents, as of the date on which it enters into any such
transaction, that (i) if the Party is the offeree of the Trade Option, it is a
producer, processor, or commercial user of, or merchant handling, natural gas,
or the products or by-products thereof, and the Trade Option is being offered or
entered into solely for purposes related to its business as such, (ii) if the
Party is the offeror of the Trade Option, it is either (A) a producer,
processor, or commercial user of, or merchant handling, natural gas, or the
products or by-products thereof, and the Trade Option is being offered and
entered into solely for purposes related to its business as such, or (B) an
Eligible Contract Participant as defined in the Commodity Exchange Act and the
CFTC regulations thereunder, and (iii) the Trade Option is intended to be
physically settled so that, if the Trade Option is exercised, the Trade Option
will result in the sale of an exempt commodity for immediate or deferred
shipment or delivery.

 

(b) Each Party also represents that it is not a “swap dealer” or a “major swap
participant,” as such terms are defined in the Commodity Exchange Act and the
CFTC regulations thereunder.

ARTICLE VII

FEES AND OTHER CONSIDERATION

7.01 Reimbursement of Refunds

Each Month during the term of this Agreement, Manager shall remit to
Counterparty any and all pipeline refunds associated with the Capacity Release
as set forth in Sections 2.03(c) and 3.03(c).

7.02 Supporting Documentation

Manager and Counterparty shall cooperate to ensure that each Service Provider
timely furnishes Counterparty with copies of the pertinent invoices and
statements, along with supporting documentation and calculations, setting forth
the amount Counterparty is required to pay to each such Service Provider in
accordance with Sections 2.03(a) and 3.03(a).

7.03 Utilization Fees

Each month during the term hereof, Manager shall pay to Counterparty a
Utilization Fee of the sum shown on Exhibit M.



--------------------------------------------------------------------------------

7.04 Preliminary Statement; Invoicing and Payments for Gas

A preliminary statement, based on the best available information, shall be
delivered by Manager to the Counterparty for informational purposes by the end
of the third business day following each Month during the Term. Manager shall
invoice Counterparty for Gas sold to Counterparty, whether that Gas is Firm
sales service pursuant to Section 4.01 or Summer Refill Quantity pursuant to
Section 4.02. Invoices shall be rendered each Month for Gas delivered (or in the
case of Summer Refill Quantity, deemed to be delivered) in the preceding Month,
and for any other applicable charges (such as injection fees), providing
supporting documentation acceptable in industry practice to support the amount
charged. If the actual quantity is not known by the billing date, billing shall
be prepared based on the quantity of Gas scheduled to be delivered. The invoice
shall then be adjusted to the actual quantity on the following Month’s billing,
or as soon thereafter as actual information is available. Counterparty shall
remit the invoiced amount on the later of (a) the twenty-fifth (25th ) day of
the Month after delivery or (b) ten (10) days after the invoice date. If the
amount of an invoice is disputed in good faith, the Counterparty shall pay the
undisputed portion. Interest on late payments of undisputed amounts shall accrue
at the rate of the then effective prime rate of interest published under “Money
Rate” by the Wall Street Journal, plus two percent (2%) per annum from the due
date until the date of payment. Payment shall be in immediately available funds
to the bank accounts set forth in this Agreement. The Parties agree to discharge
mutual debts and payment obligations due and owing to each other whether arising
under this Agreement or any other agreement, but limited to natural gas
transactions only, between the Parties through netting. Therefore, all amounts
owed by one Party to the other Party during any given month arising from natural
gas transactions shall be netted against the amount owed by the other Party
under such transactions. The Party owing the greater amount shall pay the
difference to the other Party and notify the other Party of the amount netted
using the invoice and payment procedures described herein.

7.05 Audit

Counterparty and its outside accountants shall have the right, upon reasonable
notice and at reasonable times during normal business hours, to enter Manager’s
offices and inspect and copy Manager’s records and books of account, but only to
the extent necessary to audit any statement provided to Counterparty by Manager,
and to assure that amounts paid or billed to Counterparty are correct in all
respects. Manager and its outside accountants shall have the right, upon
reasonable notice and at reasonable times during normal business hours, to enter
Counterparty’s offices and inspect and copy Counterparty’s records and books of
account, but only to the extent necessary to audit any statement provided to
Manager by Counterparty, and to assure that amounts paid or billed to Manager
are correct in all respects. Each Party shall bear all the costs of performing
its audit. Such right to audit shall be available for the terms of this
Agreement and for two (2) years thereafter. All audits shall be on a
confidential basis and shall require the execution of a confidentiality
agreement prior to commencement.



--------------------------------------------------------------------------------

ARTICLE VIII

FINANCIAL RESPONSIBILITY

8.01 Financial Assurances

Prior to the commencement of performance, or at any time during the term of this
Agreement, either Party may require the other to provide financial information
reasonably needed to ascertain the other Party’s ability to pay any amounts that
may become due from such party under this Agreement or to meet any other
obligation which may accrue, including without limitation the obligation to pay
damages in the event of failure to perform. If either Party’s creditworthiness
becomes unsatisfactory in this regard, then the dissatisfied party (the
“Unsecured Party”) may require assurance of the other Party’s ability to pay or
require different terms of payment. The Unsecured Party may suspend deliveries
or receipts hereunder or terminate this Agreement if, in the sole opinion of the
Unsecured Party, the other Party fails to deliver the requested credit
information or assurance of its ability to pay within two (2) Business Days of
such request. Such assurance may, at the option of the Unsecured Party, include
(i) the required posting of a letter of Credit (acceptable to the Unsecured
Party and the issuing bank); (ii) cash prepayments; (iii) corporate guaranty or
(iv) other security acceptable to the Unsecured Party.

8.02 Guaranty

Within five (5) Business Days of the execution of this Agreement, Counterparty
will provide a parent guaranty (the “Counterparty Guaranty”) to Manager in a
form and for an amount reasonable acceptable to Manager from RGC Resources, Inc.
(“Counterparty Guarantor”), or other guarantor reasonably acceptable to Manager.
Within five (5) Business Days of the execution of this Agreement, Manager will
provide a parent guaranty (the “Manager Guaranty”) to Counterparty in a form and
for an amount reasonable acceptable to Counterparty from AGL Resources, Inc.
(“Manager Guarantor”), or other guarantor reasonably acceptable to Counterparty.

ARTICLE IX

TERM, DEFAULT, CURE AND TERMINATION

9.01 Term

This Agreement shall be effective as of November 1, 2013 and shall continue
through and including March 31, 2017 (the “Term”). This Agreement may be renewed
for twelve (12) months at the end of the Term, when both Parties notify the
other in writing at least ninety (90) days before the end of the Term of its
intent to renew. This Agreement shall terminate upon any date on which any
federal or state statute, regulation, order or judicial decision renders this
Agreement, or the Agreements comprising the Capacity Release, illegal, null or
void. This Agreement may be terminated before the expiration of the Term upon
either a Manager Default or a Counterparty Default, as defined herein.
Termination prior to the expiration of the Term shall be effected by a written
notice from the terminating Party, stating the reason for the termination,
including, if applicable, the failure of the other Party to cure within the
applicable period, and the effective date of termination.



--------------------------------------------------------------------------------

9.02 Breach and Remedies

 

(a) Unless such failure is the result of Force Majeure or the failure or
negligence of Counterparty, the occurrence of any of the following with respect
to Manager or Manager Guarantor shall be deemed a Manager Default:

 

  (i) The failure of Manager to comply with the material terms and conditions of
the applicable Agreements, as disclosed and released to Manager under the
Capacity Release;

 

  (ii) The failure of Manager to pay any undisputed amounts due to Counterparty
or any Service Provider under the Capacity Release and such failure continues
for a period of ten (10) days after Manager receives written notice of same;

 

  (iii) A Bankruptcy Default with respect to Manager (a “Manager Bankruptcy
Default”);

 

  (iv) Any material inaccuracy in any representation or warranty of Manager set
forth in this Agreement or the Manager Guaranty, and such inaccuracy is not
remedied within thirty (30) days of Manager’s receipt of a written notice from
Counterparty describing the particulars of such inaccuracy in reasonable detail;

 

  (v) The failure of Manager to perform any material covenant or obligation in
this Agreement or the Manager Guaranty, other than those specified in clauses
(i) through (iv) or (vi) through (x), and such failure is not remedied within
ten (10) days of Manager’s receipt of a written notice from Counterparty
describing the particulars of such failure in reasonable detail;

 

  (vi) The failure of Manager to provide Firm sales service as provided in
Article IV;

 

  (vii) The failure of Manager to provide Counterparty with financial
information requested pursuant to Section 8.01 or requested collateral pursuant
to Section 8.02, in each case, in an amount and form acceptable to Counterparty.

 

  (viii) The failure to provide Counterparty with the Manager Guaranty as set
forth in Section 8.02 herein.

 

  (ix) The failure of the Manager Guaranty to be in full force and effect for
purposes of this Agreement (other than in accordance with its terms) prior to
the satisfaction of all obligations of Manager without the written consent of
Counterparty.

 

  (x) The Manager Guarantor repudiates, disaffirms, disclaims or rejects, in
whole or in part, or challenges the validity of the Manager Guaranty.

 

(b) The occurrence of any of the following with respect to Counterparty or the
Counterparty Guarantor shall be deemed a Counterparty Default:

 

  (i) The failure to pay undisputed amounts due Manager or a Service Provider as
set forth herein, and such failure continues for a period of ten (10) days after
receipt of written notice of same;



--------------------------------------------------------------------------------

  (ii) A Bankruptcy Default with respect to Counterparty (a “Counterparty
Bankruptcy Default”);

 

  (iii) Any material inaccuracy in any representation or warranty set forth in
this Agreement or the Counterparty Guaranty, and such inaccuracy is not remedied
within thirty (30) days of receipt of a written notice describing the
particulars of such inaccuracy in reasonable detail;

 

  (iv) The failure to perform any material covenant or obligation in this
Agreement or Counterparty Guaranty (other than those specified in clauses
(i) through (iii) and (v) through (ix)), and such failure is not remedied with
ten (10) days of receipt of a written notice from Manager describing the
particulars of such failure in reasonable detail; or

 

  (v) The failure to obtain, within a reasonable time, the necessary consents
from Service Providers specified in Section 6.02 (c).

 

  (vi) The failure to provide Manager with financial information requested
pursuant to Section 8.01 or requested collateral pursuant to Section 8.02, in
each case, in an amount and form acceptable to Manager.

 

  (vii) The failure to provide Manager with the Counterparty Guaranty as set
forth in Section 8.02 herein.

 

  (viii) The failure of the Counterparty Guaranty to be in full force and effect
for purposes of this Agreement (other than in accordance with its terms) prior
to the satisfaction of all obligations of Counterparty without the written
consent of Manager.

 

  (ix) The Counterparty Guarantor repudiates, disaffirms, disclaims or rejects,
in whole or in part, or challenges the validity of the Counterparty Guaranty.

 

(c) Remedies for Manager Defaults or Counterparty Defaults, as applicable, shall
be as follows:

 

  (i) For a Manager Bankruptcy Default or a Counterparty Bankruptcy Default,
automatic and immediate termination of this Agreement subject to and in
accordance with Sections 9.02(d), 9.02(e) and 9.04; and

 

  (ii) For all other Defaults, termination of this Agreement, termination of the
Capacity Release, transfers of inventory and releases set forth in Articles II
and III and reversion of those transfers and releases to Counterparty on
twenty-four (24) hours notice, subject to and in accordance with Sections
9.02(d), 9.02(e) and 9.04, and

 

  (iii) If, for any reason other than Force Majeure or the fault of
Counterparty, Manager fails to deliver the volume of Gas nominated by
Counterparty on any Day during the Term of this Agreement, then Manager shall
pay to Counterparty an amount equal to (w) the cost, per MMBtu, of obtaining Gas
or its equivalent using reasonable methods under the circumstances then
prevailing, less (x) the price, per MMBtu, of Baseload Gas or Swing Gas
(whichever is less), times (y) the undelivered volume, plus (z) transportation
costs and pipeline penalties if applicable.



--------------------------------------------------------------------------------

  (iv) If, for any reason other than Force Majeure or the fault of Manager,
Counterparty fails to receive delivery of the volume of Gas nominated by
Counterparty on any Day during the Term of this Agreement, then Counterparty
shall pay to Manager an amount equal to (w) the price, per MMBtu, of Baseload
Gas or Swing Gas (whichever is more), less (x) the proceeds, per MMBtu, received
by Manager from the alternate sale of the Gas using reasonable methods under the
circumstances then prevailing, times (y) the undelivered volume, plus
(z) transportation costs and pipeline penalties if applicable.

 

  (v) With respect to liquidated damages provided for in this Section, it is
expressly stipulated by the Parties that the actual amount of any damages would
be difficult if not impossible to determine accurately because of the unique
nature of this Agreement, the unique needs and requirements of Counterparty, the
uncertainties of the Gas market and differences of opinion with respect to such
matters, and that the liquidated damages provided for herein are a fair and
reasonable estimate by the Parties of such damages. The liquidated damages
provided for in this Section are not intended to compensate either Party for
penalties that may be imposed pursuant to Section 15.09.

 

(d)

In the event of a termination of this Agreement pursuant to Section 9.02(c)(i)
or (ii), in addition to any other remedies available hereunder or pursuant to
applicable law, the non-defaulting Party shall have the right, exercisable in
its sole discretion, to withhold or suspend deliveries or receipts hereunder or
to (i) terminate all agreements between the Parties (each a “Terminated
Transaction”), and determine the Settlement Amount (as defined below) of each
such Terminated Transaction and (ii) set off, at the election of the
non-defaulting Party, any other amounts owed by the defaulting Party to the
non-defaulting Party so that all such amounts are netted to a single liquidated
amount payable immediately by one Party to the other. Notwithstanding the
foregoing, in the event the non-defaulting Party is unable to terminate the
Terminated Transactions during any bankruptcy, insolvency or reorganization
proceeding, all such Terminated Transactions shall be deemed to have
automatically terminated as of the Business Day immediately preceding the Day on
which the non-defaulting Party became subject to such proceeding. “Settlement
Amount” shall mean, with respect to each Terminated Transaction and the
non-defaulting Party, an amount determined on the basis of not less than one
(1) nor more than the average of three (3) quotations obtained by the
non-defaulting Party from dealers or other industry participants recognized in
the industry as being knowledgeable in this type of transaction (“Reference
Market Makers”) for an amount, if any, that shall be payable to the
non-defaulting Party by the defaulting Party (expressed hereunder as a positive
number but by the Reference Market Maker as a negative number) or payable by the
non-defaulting Party to the defaulting Party (expressed hereunder as a negative
number but by the Reference Market Maker as a positive number) as consideration
for an agreement between the non-defaulting Party and the Reference Market Maker
to enter into a transaction that shall have the effect of preserving for the
non-defaulting Party the economic equivalent of any payment or delivery (whether
the underlying obligation was absolute or contingent and assuming the
satisfaction of each applicable condition



--------------------------------------------------------------------------------

  precedent). Notwithstanding anything to the contrary herein, the
non-defaulting Party shall not be required to enter into any transactions with
any dealer(s). Further, the Parties may refer to published prices which are
representative of the economic value of this Agreement in lieu of reference to
Reference Market Makers upon mutual agreement.

 

(e) The remedies specifically provided for in this Section 9.02 are cumulative
of, and may be exercised without prejudice to, any other remedies (whether at
law or in equity) to which either Party may be entitled for any Default
hereunder, including, without limitation (i) suit(s) to enforce a Party’s right
to collect amounts owed it hereunder, or (ii) the exercise of offset rights.

9.03 No Waiver

Termination of this Agreement for any reason shall not operate to waive any
right or claim that either Party may have against the other under this Agreement
or otherwise.

9.04 Winding Up Operations

At the end of the full term of the Agreement, physical storage gas returned to
the control of the Counterparty shall be equal to the Storage Reserve. Should
the Counterparty desire to have storage at a level above the Storage Reserve,
the Manager will work with Counterparty and provide on a best efforts basis.

When this Agreement terminates, whether pursuant to Sections 9.02 or 12.04 or
due to the expiration of the Term, the Parties shall reconcile the Storage
Accounts as follows. If the volume of Gas physically present in inventory is
less than the Counterparty Storage Account, Manager shall provide Counterparty
with Gas, at no charge, sufficient to make up the difference between the Gas
physically present and the Counterparty Storage Account, either by in place
transfer or injection at the maximum injection rate, but in all events, the
difference shall be made up within thirty (30) days of the date of termination.
If the volume of Gas physically present is more than the Counterparty Storage
Inventory, then Counterparty, at its option, may either pay for the Gas in
place, at the Gas Daily price for the applicable area on the date of
termination, or require Manager to remove the Gas within thirty (30) days of the
date of termination via in place transfer to a third party or withdrawal. The
Parties shall work together to avoid any penalties resulting from over-injection
or over-withdrawals, and Manager shall be responsible for any such penalties.

ARTICLE X

TITLE TO GAS

10.01 Passage of Title

Title to Gas delivered to Counterparty under the provisions of Article IV shall
pass from Manager to Counterparty at and when delivered to the Delivery Point.
The Party who has title to the Gas at any time shall be deemed to be in control
and possession of the Gas, and shall be responsible for any damage or injury
caused thereby, and (ii) all charges, expenses, fees, taxes, damages, injuries,
and other costs incurred in connection with or attributable to the purchase and
handling of Gas.



--------------------------------------------------------------------------------

10.02 Warranty of Title

At the time title to Gas passes from one Party to the other, the Party passing
title warrants to the other that it has good title to the Gas and that the Gas
is free from all liens and adverse claims.

Each Party agrees to indemnify and hold the other Party harmless from, and with
respect to, all suits, actions, debts, accounts, damages, costs, losses and
expenses (including, but not limited to, reasonable attorneys’ fees) arising
from or out of any adverse claims of any and all persons with respect to title
to Gas passing under this Agreement which attach before title passes to the
other Party. Each Party shall give the other notice of any suit, action, debt,
account, damage, cost, loss, or expense covered by this Section 10.02, and the
Party warranting title shall have the option to assume the defense or
settlement, or both, of any such contingency.

ARTICLE XI

ASSIGNMENT

11.01 Pledge, Mortgage or Assignment

Either Party may pledge or mortgage this Agreement, the Counterparty Storage
Accounts or the Capacity Release as security for its indebtedness only with the
prior written consent of the other Party, such consent not to be unreasonably
withheld. This Agreement shall be binding upon and inure to the benefit of the
successors, assigns, personal representatives, and heirs of the respective
Parties hereto, and the covenants, conditions, rights and obligations of the
Agreement shall run for the full term of this Agreement. No assignment of this
Agreement, in whole or in part, shall be made without the prior written consent
of the non-assigning Party, which consent shall not be unreasonably withheld,
provided however, either Party may transfer its interest to any affiliate by
assignment, merger or otherwise without prior written consent of the other Party
as long as such entity has a credit status which, in the non-assigning Party’s
sole opinion, is at least as sound as that of the assignor. In the event of an
assignment of this Agreement, the Counterparty Storage Accounts or the Capacity
Release, the assignor shall not be relieved from the performance of its
obligations under this Agreement absent a written release issued by the
non-assigning Party. Any other assignment of this Agreement, the Counterparty
Storage Accounts or the Capacity Release other than those specifically permitted
by the foregoing parts of this Section 11.01 shall be null and void unless the
written consent of the other Party shall first have been obtained by the
assigning Party.

ARTICLE XII

GOVERNMENTAL AUTHORITY

12.01 Agreement Subject to Valid Laws, Rules and Regulations

This Agreement shall be subject to all valid and applicable laws of the United
States and to the applicable valid rules, regulations or orders of any
regulatory agency or governmental authority having jurisdiction over the Parties
or this Agreement. The Parties shall be entitled to regard all



--------------------------------------------------------------------------------

applicable laws, rules and regulations (federal, state or local) as valid and
may act in accordance therewith until such time as the same may be declared
invalid by a final, non-appealable judgment of a court of competent
jurisdiction.

12.02 Permits, Licenses, Consents, Etc.

Upon execution of this Agreement, each of the Parties agree to seek such
certificates, permits, licenses, authorizations and consents (whether from
governmental or regulatory agencies, or from private parties) which are deemed
reasonably necessary to perform the obligations of each Party under this
Agreement.

12.03 Regulatory Filings

Upon execution of this Agreement, and from time to time throughout its term,
each of the Parties shall make all filings on its own behalf which are required
by any regulatory bodies having jurisdiction over this Agreement and, upon
request of the other Party, shall promptly provide copies of such filings to the
other Party.

12.04 Termination Due to Regulatory Changes

Either Party may terminate this Agreement in the event that the FERC, the public
service commission regulating Counterparty, or a legislative body changes its
statutes, regulations or orders so as (1) to significantly restrict the
transactions contemplated in this Agreement, (2) to require Counterparty to
assign to its customers portions of the assets included in the Capacity Release,
or (3) to significantly and materially modify the nature of the services
provided by the Service Providers; provided however, that the Parties shall
first endeavor to mutually agree on revisions to this Agreement to comply with
such regulatory changes. In the event the Parties elect to terminate this
Agreement pursuant to this Section 12.04, such termination shall be effected as
set forth in Section 9.02(d).

ARTICLE XIII

FORCE MAJEURE

13.01 Performance Excused by Force Majeure

If either Party is rendered unable, wholly or in part, by Force Majeure to
perform its obligations under this Agreement, other than the obligation to make
payments then or subsequently due, it is mutually agreed that performance of the
respective obligations of the Parties, so far as they are affected by such Force
Majeure, shall be suspended without liability from the inception of any such
inability until it is corrected, but for no longer period. In order to suspend
by reason of Force Majeure, the Party claiming such inability shall promptly
notify the other Party of the full particulars after the occurrence of the event
relied on, and promptly correct the inability to the extent it may be corrected
through the exercise of reasonable diligence. No Party shall, however, be
required against its will to settle any labor disputes.



--------------------------------------------------------------------------------

ARTICLE XIV

CONFIDENTIALITY

14.01 Obligation to Maintain Confidentiality

Each Party agrees that the existence of this Agreement may be considered public
information and either Party may disclose the fact that it has entered into this
Agreement and the general purposes of the Agreement; however, any press releases
or other public announcements shall be approved by the other Party before
issuance. Furthermore, each Party shall maintain all specific parts and contents
of this Agreement in strict confidence and shall not cause or permit disclosure
thereof to any third party without the express written consent of the other
Party; provided, however, that no specific written consent is required if
(i) such information has already become public through no act or omission on the
part of either Party, (ii) such disclosure is reasonably required in order to
arrange for the Capacity Release and to effectuate the transportation of Gas, or
(iii) either Party is required to make such disclosure by order or regulation of
any court or agency exercising jurisdiction over the Parties or the subject
matter hereof. Counterparty reserves the right to disclose this Agreement and
the terms hereof if Counterparty determines, in Counterparty’s reasonable
discretion, that such disclosure to its regulatory commissions is advisable, in
which case Counterparty shall use its best efforts to have this Agreement and
the terms hereof disclosed only pursuant to an agreement whereby the viewing
party or parties agree to maintain the confidentiality of the Agreement and
terms hereof. Each Party hereby consents to the disclosure of this Agreement to
the outside auditors of the other Party, provided that such auditors agree to
maintain the confidentiality of this Agreement. In the event that this Agreement
or any of the terms hereof are required to be disclosed pursuant to the
provisions of this Section 14.01, the Party who is required to make such
disclosure shall as soon as reasonably possible notify the other Party hereto of
the requirement of such disclosure, and the non-disclosing Party shall be
entitle to take all reasonable actions to prevent or to minimize such disclosure
if, in the non-disclosing Party’s sole reasonable judgment, such disclosure
would be materially detrimental to such Party.

ARTICLE XV MISCELLANEOUS

15.01 Waiver

No waiver by either Party of any one or more defaults by the other in the
performance of any provisions of this Agreement shall operate or be construed as
a waiver of any other default or defaults, whether of a like or of a different
character.

15.02 Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of Virginia without regard to principles of conflicts of law.

15.03 Entire Agreement

This Agreement constitutes the entire agreement between the Parties pertaining
to the subject matter hereof, supercedes all prior agreements and
understandings, whether oral or written, which the Parties may have had in
connection herewith, and may not be modified or amended except by written
agreement executed by authorized representatives of each of the Parties.



--------------------------------------------------------------------------------

15.04 Provisions Found to be Invalid

If any provision of this Agreement is determined to be invalid, illegal or
otherwise unenforceable for any reason by a governmental authority or a court of
competent Jurisdiction, and in the event that the overriding purpose of this
Agreement is frustrated by such determination, then the terms and conditions of
this Agreement shall remain in full force and effect to the fullest extent
permitted by applicable law. In the event this Agreement remains in full force
and effect, the Parties agree to make a good faith effort to replace the
affected provisions with amended provisions that comply with the governmental or
judicial rulings as aforesaid.

15.05 Waiver of Certain Damages

EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, NEITHER PARTY SHALL BE LIABLE
TO THE OTHER FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL, OR PUNITIVE
DAMAGES OF ANY CHARACTER, INCLUDING BUT NOT LIMITED TO LOSS OF USE, LOST PROFITS
(PAST AND FUTURE), ADDITIONAL OUT OF POCKET EXPENSES INCURRED BY EITHER PARTY,
OR TORT, CONTRACT OR OTHER CLAIMS RESULTING FROM, ARISING OUT OF, IN CONNECTION
WITH OR IN ANY WAY INCIDENT TO ANY ACT OR OMISSION OF EITHER PARTY RELATED TO
THE PROVISIONS OF THIS AGREEMENT, IRRESPECTIVE OF WHETHER CLAIMS OR ACTIONS FOR
SUCH DAMAGES ARE BASED UPON CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR
ANY OTHER REMEDY AT LAW OR EQUITY.

15.06 Measurement and Quality

 

(a) Manager and Counterparty shall rely upon measurement by the Transporter at
the Delivery Points at pressures in Transporter’s pipeline in existence from
time-to-time and such measurements shall be corrected to the Unit of
Measurement. Manager’s deliveries of Gas shall be calculated from the
measurements taken at the meter(s) installed, operated and maintained by
Transporter at the Delivery Points, and from the heating value determined by the
instruments operated by Transporter. Measurement and determination of Gas
delivered under the Agreement shall be made in accordance with standard industry
practice.

 

(b) The Gas to be delivered hereunder shall meet the applicable quality
specifications required by each applicable Transporter. Either Party may refuse
to accept delivery of any Gas not meeting the quality specifications.

15.07 Measurement and Allocation Inaccuracies

Counterparty and Manager recognize the inherent inaccuracies in the measurement
and allocation of Gas. Such inaccuracies may at times occur through no fault of
Counterparty or Manager such as in the case of allocations after actual
deliveries that are the result of measurement inaccuracies, or unpreventable
variations in rates of flow at the Delivery Points,



--------------------------------------------------------------------------------

and may result in failure to deliver or receive the daily nominated volume (such
inaccuracies are hereinafter called “Measurement and Allocation Inaccuracies”).
To the extent the actual quantities delivered or received vary from the daily
nominated volume due to Measurement and Allocation Inaccuracies, the Parties
agree that Counterparty’s obligations to purchase and receive and Manager’s
obligation sell and deliver, insofar as liquidated damages and rights to
termination of this Agreement are concerned, shall be deemed to be fulfilled to
the extent that, on a daily and monthly basis, such deliveries and receipts are
within the applicable Transporter’s Tariff for tolerances regarding imbalances
to the extent such tolerances do not impose a penalty or similar charge with
respect to such imbalances.

15.08 Transportation to Delivery Points and Downstream

 

(a) Manager shall be responsible for arranging for transportation of all Gas
purchased and sold to Counterparty hereunder to the Delivery Points and
Counterparty shall be responsible for transportation downstream of the Delivery
Points.

 

(b) In the event that any Transporter requires Manager to provide a ranking of
markets to be served by Manager for use by such Transporter in allocating
Manager’s Gas among such markets in case of under delivery by Manager, or in any
other instance of Transporter’s inability to deliver all quantities nominated
for delivery, Manager shall place deliveries for Counterparty at a level equal
to similarly-situated Firm customers in any such ranking; provided, however,
that any curtailment of Manager’s deliveries of Gas to Counterparty pursuant to
such ranking shall not, in and of itself, excuse Manager’s obligations under
this Agreement, unless due to a Force Majeure event.

15.09 Service Provider Penalties

 

(a) It is understood that the Gas purchased and sold hereunder shall be
transported and stored by third party Service Providers, and each Party hereto
has agreed to provide notice to the other Party of quantities of Gas Manager
intends to deliver and Counterparty intends to purchase and receive at each
Delivery Point. Both Parties shall be obligated to use their best efforts to
avoid the imposition by any Service Provider of penalties or other charges,
including those for imbalances between receipts and deliveries or for imbalances
or deviations from nominated or scheduled quantities. If Manager delivers, or
causes to be delivered, for Counterparty’s account, at any Delivery Point a
quantity of Gas that is greater or less than that scheduled for delivery to, and
transportation by, any Service Provider and such variable deliveries cause
Counterparty to incur a penalty or other charges as levied by such Service
Provider, then Manager shall bear and pay such penalties or other charges,
unless such penalty or other charge was incurred due to a specific Counterparty
request to Manager. If Counterparty takes, at any Delivery Point, a quantity of
Gas that is greater or less than that scheduled for delivery to and
transportation by any Service Provider (or, for TCO, a quantity which is greater
or less than the Balancing Tolerance specified in Section 4.01(b) and such
variable receipts cause Manager to incur a penalty or other charges as levied by
such Service Provider, then Counterparty shall bear and pay such penalties or
other charges.



--------------------------------------------------------------------------------

(b) Either Party shall immediately notify the other Party of any notice received
from any Service Provider that indicates an imbalance in deliveries exists or is
occurring that may give rise to a penalty or other charges. The Parties agree to
cooperate immediately to adjust their deliveries as necessary to bring
deliveries and receipts into balance with nominated quantities so that any
penalties or other charges are avoided or minimized as much as possible.

 

(c) Independent of any penalty or charge under 15.09(a), if any Transporter
employs a cashout mechanism to resolve imbalances under Counterparty
arrangements downstream of the Delivery Points and, despite the Parties’ efforts
under 15.09(b), an imbalance is incurred and cashed out, any cash-out charges or
penalties assessed against Counterparty shall be:

 

  (i) Counterparty’s responsibility where such charges or penalties are caused
by Counterparty, and

 

  (ii) Manager’s responsibility where such charges or penalties are caused by
Manager.

 

(d) In the event that Counterparty receives a cash-out payment from any
Transporter associated with over deliveries of Gas under this Agreement, and
provided that Counterparty has not previously paid Manager for such over
deliveries, Counterparty shall pay Manager the amount so received. In the event
that Counterparty must purchase Gas from any Transporter associated with under
deliveries of Gas under the Agreement and the price is higher than the price
Counterparty would otherwise pay Manager, Manager shall pay Counterparty the
positive difference, if any, between the former and latter prices.

15.10 Notices

All notices required to be sent shall be sent to the Parties at the following
addresses, telephone numbers and fax numbers:

 

To Manager:    Sequent Energy Management, L.P.    1200 Smith Street, Suite 900
   Houston, TX 77002    Notices/Correspondence:    Attn:  Contract
Administration    Telephone: 832-397-1700    Fax:  832-397-1781    Invoices:   
Attn: Gas Accounting    Telephone: 832-397-1700    Fax:    832-397-3711
To Counterparty:    519 Kimball Ave., N.E.    Roanoke, VA 24016   
Telephone:    540-777-3800    Fax:    540-777-3957



--------------------------------------------------------------------------------

   Notices/Correspondence:    Attn: Michael Gagnet    Invoices:    Attn: Howard
Lyon

15.11 Duty to Mitigate

Each Party agrees that it has a duty to mitigate damages and covenants that it
shall use commercially reasonable efforts to minimize any damages it may incur
as a result of the other Party’s performance or non-performance of this
Agreement.

15.12 Taxes

Each Party shall use reasonable efforts to administer this Agreement and
implement the provisions in accordance with the intent to minimize the
imposition of taxes.

15.13 Waiver of Jury Trial

Each Party herein waives its respective right to any jury trial with respect to
any litigation arising under, or in connection with, this Agreement.

15.14 No Third Party Beneficiary

This Agreement shall not be construed to create any third party beneficiary
relationship in favor of anyone not a party to this Agreement. In addition, the
Parties waive and disclaim any third party beneficiary status as to any of the
contracts of the other Party.

15.15 Forward Contract

The Parties acknowledge and agree that this Agreement and each nomination
documented by a confirmation notice in accordance with Section 5.05 constitutes
a “forward contract” within the meaning of the United States Bankruptcy Code.

ARTICLE XVI

ARBITRATION AND DISPUTE RESOLUTION

16.01 Dispute Resolution

In the event of a dispute involving an amount under $1,000,000 or in the event
the Parties need to re-negotiate portions of this Agreement due to events
described in Section 2.01 but are unable to reach agreement, the matter shall be
submitted upon the request of either Party to binding arbitration by one
(1) qualified arbitrator who has not been previously employed by either Party or
its affiliates, and does not have a direct or indirect interest in either Party
or the subject matter of the arbitration. Such arbitrator shall either be
mutually selected by the Parties within thirty



--------------------------------------------------------------------------------

(30) days after written notice form either Party requesting arbitration, or
failing agreement, shall be selected under the expedited rules of the American
Arbitration Association (“AAA”). Such arbitration shall be held in alternating
location of the home offices of the Parties, beginning with Manager’s home
office, or in any other mutually agreeable location. The rules of the AAA shall
apply to the extent not inconsistent with the rules herein specified. Either
Party may initiate arbitration by written notice to the other Party. The
arbitration shall be conducted according to the following: (a) not later than
seven (7) days prior to the hearing date set by the arbitrator, each Party shall
submit a brief with a single proposal for settlement, (b) the hearing shall be
conducted on a confidential basis without continuance or adjournment, (c) the
arbitrator shall be limited to selecting one (1) of the settlement proposals
submitted by the Parties, (d) each Party shall divide equally the cost of the
arbitrator and the hearing, (e) each Party shall be responsible for its own
costs and those of its counsel and representatives, and (f) evidence concerning
the financial position or organizational make-up of the Parties, any offer made
or the details of any negotiation prior to arbitration, and the cost to the
Parties of their representatives and counsel shall not be permissible. The
arbitrated award shall not include any consequential or punitive damages.

16.02 Binding Effect

Each Party understands that this Agreement contains an agreement to arbitrate
with respect to certain disputes arising under this Agreement. After signing
this Agreement, each Party understands that it shall not be able to bring a
lawsuit concerning any dispute that may arise that is covered by this
arbitration provision. Instead, each Party agrees to submit such dispute to an
impartial arbitrator. Any monetary award of the arbitrator may be enforced by
the Party in whose favor such monetary award is made in any court of competent
jurisdiction.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, by execution in duplicate originals, the Parties hereto have
caused this Agreement to be effective as of the day and year first above
written:

 

SEQUENT ENERGY MANAGEMENT, L.P. By:  

/s/ Peter Tumminello

Name:  

Peter Tumminello

Title:  

President

ROANOKE GAS COMPANY By:  

/s/ John S. D’Orazio

Name:  

John S. D’Orazio

Title  

President & CEO



--------------------------------------------------------------------------------

LIST OF EXHIBITS

Exhibit A – Transportation and Storage Agreements

Exhibit B – Pricing Basket

Exhibit C – Storage Inventory

Exhibit D – Operational Requirements

Exhibit D1 – Storage Withdrawals

Exhibit E – Nomination Schedule

Exhibit F – Weighted Average Transportation Costs

Exhibit G – Example of Baseload and Swing Gas Pricing

Exhibit H – Weighted Average Storage Variable Costs

Exhibit I – Example of Storage Price Calculation

Exhibit J – Balancing Report

Exhibit K – Nomination Confirmation

Exhibit L – Fixed Price Mechanism

Exhibit M – Utilization Fee